Citation Nr: 1738737	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1986 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matter was subsequently transferred to the RO in St. Paul, Minnesota.

In a November 2013 VA Form 21-4138, the Veteran indicated that he wished to withdraw his appeal regarding withholding of retirement pay.  Therefore that issue is not on appeal before the Board.  

In July 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual file.  At the hearing, the Veteran waived RO consideration of any additional evidence submitted after a Supplemental Statement of the Case.  In July 2016, the Veteran submitted a private medical opinion.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2016).

In October 2015, the matter was remanded for additional development, to include a VA examination.   The Veteran was afforded a VA examination in March 2016 in compliance with the remand.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.






FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's obstructive sleep apnea is related to service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2015) and 38 C.F.R. § 3.303(a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The Veteran has a current disability - namely obstructive sleep apnea.  Next, there is evidence of an in-service incurrence.  Specifically, there is evidence that the Veteran suffered from sleep problems, fatigue, and snoring, which potentially could be symptoms of sleep apnea.  The question then turns to whether the Veteran's sleep problems in service are related to his post-service diagnosis of obstructive sleep apnea.  The Board finds that the evidence in support of a nexus and against a nexus is in relative equipoise and finds that service connection is warranted.   

The Veteran was afforded a VA examination in March 2016 where the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service or a service-connected disability.  The examiner explained that the presence of snoring and sleepiness dating back to 1995 or earlier is not indicative of the presence of obstructive sleep apnea.  "Neither sleepiness or snoring alone or in combination, is an accurate predictor of obstructive sleep apnea.  Snoring is well recognized as a risk factor for obstructive sleep apnea, but the presence or intensity of snoring does not correlate with presence or severity of sleep apnea."  He concluded that weight gain was a "likely contributor to the development of [the Veteran's] sleep apnea."  He further opined that the Veteran's service-connected diabetes mellitus did not cause or aggravate his sleep apnea.  He acknowledged that while the question of any connection between obstructive sleep apnea and diabetes mellitus "remains an area of active research, the prevailing evidence at present supports an association but not a causal link between [obstructive sleep apnea] and diabetes."  

In a July 2016 correspondence, Dr. B.H., a doctor certified in sleep medicine, opined that it was more likely than not that the Veteran's sleep apnea was incurred in service.  Dr. B.H. acknowledged that the field of sleep medicine was undeveloped in the 1990s, during the Veteran's time of active service.  But after considering the lay statements of the Veteran's symptoms during service and comparing them to the Veteran's current symptoms, he concluded that the Veteran's sleep apnea was related to active service.  In that regard, he considered the Veteran's complaints of increased sleepiness, fatigue, loud snoring, gasping for air, and drowsiness dating back to 1989 and the Veteran's subsequent diagnosis of sleep apnea.  "No one can definitively know if [the Veteran] had sleep apnea in 1995 without a history of proper testing.  Since this is not available, we can look at eyewitness reports consistent with obstructive sleep apnea, symptoms consistent with obstructive sleep apnea and put those together to conclude he did have sleep apnea prior to 1995 and more likely [than] not as early as 1989."  

The Board finds that the opposing medical opinions from the VA specialist and Dr. B.H. are of equal probative value.  They were both were offered by medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, both opinions offer a plausible basis for the conclusions offered. 

In considering the evidence of record, the Board finds that the evidence of record for and against the claim are in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection sleep apnea is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


